Citation Nr: 0715069	
Decision Date: 05/21/07    Archive Date: 06/01/07	

DOCKET NO.  04-39 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for left ear hearing 
loss. 

3.  Entitlement to service connection for a chronic left knee 
disability. 

4.  Entitlement to service connection for a chronic 
gynecologic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

For reasons which will become apparent, the appeal as to the 
issue of service connection for a gynecologic disorder is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  The evidentiary record does not support a diagnosis of 
post-traumatic stress disorder related to the veteran's 
active military service.

2.  Chronic hearing loss in the left ear is not shown to have 
been present in service or at any time thereafter.

3.  A chronic left knee disability is not shown to have been 
present in service, or at any time thereafter.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).  

2.  A chronic left ear hearing loss was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

3.  A chronic left knee disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes: her multiple 
contentions, including those raised at a February 2005 
hearing; service medical records; Vet Center records; and VA 
outpatient treatment reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the appellant's claims, and what the evidence in the claims 
file shows, or fails to show, with respect to those claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for left 
ear hearing loss and a left knee disability, as well as for 
post-traumatic stress disorder.  In pertinent part, it is 
contended that the veteran's current left ear hearing loss is 
the result of acoustic trauma in service.  The veteran 
further contends that she currently suffers from a chronic 
left knee disability which is the result of a fall from a 
"deuce and a half" during her period of active service.  
Finally, it is argued that the veteran's current post-
traumatic stress disorder is the result of a sexual assault 
which took place at the time of her entry upon active 
military service.  

In that regard, in order to establish service connection for 
a claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of left ear hearing loss or a chronic left knee 
disability.  In point of fact, there exists no evidence that, 
at any time during the veteran's period of active military 
service, she sustained a chronic hearing loss in her left ear 
as the result of acoustic trauma.  Nor is there any evidence 
that, at any time during service, the veteran sustained an 
injury to her left knee.  To date, it has yet to be 
demonstrated that the veteran suffers from a chronic left ear 
hearing loss or any chronic residuals of left knee injury.  
Absent such evidence, the Board is unable to reasonably 
associate the veteran's claimed left ear hearing loss or left 
knee disability with any incident or incidents of her period 
of active military service.  Accordingly, service connection 
for those disabilities must be denied.  

Turning to the issue of service connection for post-traumatic 
stress disorder, the Board notes that service connection for 
that disability requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  However, 
if the claimed stressor is not combat-related (as in this 
case), the veteran's lay testimony regarding the inservice 
stressor is insufficient, standing alone, to establish 
service connection, and must be corroborated by credible 
evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Duran v. Brown, 6 Vet. App. 283, 289 (1994).  

Where a post-traumatic stress disorder claim is based on an 
inservice personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, or hospitals or physicians; pregnancy 
tests or tests for sexually-transmitted disease; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavioral changes following 
the claimed assault is one type of relevant evidence which 
may be found in the sources.  Examples of behavior changes 
which might constitute credible evidence of a stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.  38 C.F.R. 
§ 3.304(f) (2006).

In the present case, service medical record fail to 
demonstrate the presence of a post-traumatic stress disorder.  
In point of fact, at no time during the veteran's period of 
active military service did she request or receive any form 
of counseling for her reported sexual assault/rape.  Nor was 
there any evidence of behavioral changes, or deterioration in 
the veteran's work performance.  Pertinent evidence of record 
is to the effect that the veteran received her promotions on 
time, and, on a number of occasions, was commended for the 
quality of her work.  Not until February 2004, almost 22 
years following the veteran's discharge from service, was it 
noted that the veteran "appeared" to have post-traumatic 
stress disorder from her alleged inservice sexual trauma.

The Board acknowledges that, during the course of a Vet 
Center Intake evaluation in June 2004, the veteran was 
described as exhibiting "enough symptoms of post-traumatic 
stress disorder and of depression to meet the DSM-IV criteria 
for these diagnoses."  However, the veteran's diagnosis of 
post-traumatic stress disorder was based solely upon history 
provided by her, rather than any medical finding by the 
examiner.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(holding  that evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, is of limited probative value); see 
also Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993).  This is particularly the case given 
the fact that there currently exists no evidence that, at any 
time during the veteran's period of active military service, 
she was the subject of a sexual assault and/or rape.  

As noted above, in order to warrant an award of service 
connection for post-traumatic stress disorder, there must be 
present not only a diagnosis of that condition, but also a 
link, established by medical evidence, between current 
symptomatology and an inservice stressor.  In the case at 
hand, there exists no evidence that, at any time during the 
veteran's period of active military service, she was 
subjected to a "stressor" sufficient to provoke the 
development of a post-traumatic stress disorder.  
Accordingly, service connection for that disability must be 
denied.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. § 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002)] redefined VA's duty to assist a 
veteran in the development of her claims.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate her 
claims, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.  

In the present case, in correspondence of April 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate her claims for service 
connection, as well as what information and evidence should 
be submitted by her, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence in her possession pertaining 
to her claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as Vet Center 
treatment records and examination reports, and the transcript 
of an RO hearing in February 2005.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for left ear hearing loss is denied.  

Service connection for a chronic left knee disability is 
denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for a chronic gynecologic disorder.  In 
pertinent part, it is argued that, beginning with her sexual 
assault in service, the veteran experienced abnormal and/or 
irregular bleeding, residuals of which she still suffers.  

In that regard, a review of the record discloses that, while 
in service, the veteran received treatment for what was 
described as abnormal and/or irregular menses.  Moreover, 
during the course of the veteran's treatment at a local Vet 
Center in 2004, she gave a history of hysterectomy in 2001.  
At the time of an RO hearing in February 2005, the veteran 
indicated that, in 1998, following "a lot of gynecological 
problems due to vaginal bleeding, heavy periods, (and) blood 
clots during (her) periods," she underwent a total 
hysterectomy.  When questioned as to whether she had received 
any additional treatment, the veteran stated that she had, in 
fact, received treatment following her discharge from "Dr. 
Irwin at Austin Regional Clinic in Round Rock."  See 
Transcript, pp. 6-7.  Significantly, records of such 
treatment are not at this time a part of the veteran's claims 
folder, and must, therefore, be obtained prior to a final 
adjudication of the veteran's current claim.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  The RO should contact the veteran, 
with a request that she provide the full 
name and address for the aforementioned 
Dr. Irwin at the Austin Regional Clinic 
located in Round Rock (presumably Texas), 
as well as the full name and address of 
the medical facility or facilities where 
she underwent a hysterectomy in either 
1998 or 2001.  Following receipt of such 
information, the RO should contact the 
appropriate clinic or clinics in an 
attempt to obtain any and all records of 
gynecologic treatment for the veteran.  
The veteran should be requested to sign 
the necessary authorization for release 
of such records to the VA.  Moreover, if 
the RO cannot obtain such records, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and her 
representative should be informed of any 
such problems.

2.  Any pertinent VA or other inpatient 
or outpatient records, subsequent to June 
2004, the date of the most recent 
pertinent evidence of record, should then 
be obtained and incorporated in the 
claims folder.  Once again, the veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the veteran 
and her representative should be informed 
of any such problem.  

3.  The RO should then review the 
veteran's claim for service connection 
for a chronic gynecologic disorder.  
Should the benefit sought on appeal 
remain denied, the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in March 2005.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


